Citation Nr: 1139531	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  05-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  For the period from November 1, 2002 to June 25, 2007, entitlement to a rating in excess of 10 percent for glaucoma.  

2.  For the period from June 26, 2007 to July 26, 2010, entitlement to a rating in excess of 20 percent for glaucoma.

3.  For the period beginning July 27, 2010, entitlement to a rating in excess of 30 percent for glaucoma.  

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a left knee meniscal tear status-post arthroscopy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to October 2002.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded these claims in June 2010.  A review of the record shows that the RO has substantially complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran underwent VA eye and left knee examinations in July 2010.  

An August 2010 rating action granted a 30 percent disability rating for glaucoma, effective from July 27, 2010.  This was not a full grant of the benefits sought on appeal because higher disability ratings are available.  Therefore, this issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to June 26, 2007, the Veteran's service-connected glaucoma was manifested by average contraction of 55 degrees in the right eye and 54 degrees in the left eye.  

2.  From June 26, 2007 to July 26, 2010, there is no evidence of concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally. 

3.  From July 27, 2010, the Veteran's service-connected glaucoma is manifested by average contraction of 44 degrees in the right eye and average contraction of 45 degrees in the left eye.

4.  The left knee disability is not manifested by ankylosis; by moderate recurrent subluxation or lateral instability; by frequent episodes of joint effusion or locking; by flexion limited to 30 degrees or less; by extension limited to 15 degrees; or not by impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1.  Prior to June 26, 2007, the criteria for an evaluation of 20 percent (but no higher) for glaucoma have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, Diagnostic Code (DC) 6080, (in effect prior to December 10, 2008).

2.  From June 26, 2007 to July 26, 2010, the criteria for an evaluation in excess of 20 percent for glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, DC 6080, (in effect prior to December 10, 2008). 

3.  From July 27, 2010, the criteria for an evaluation in excess of 30 percent for glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, DC 6080, (in effect prior to December 10, 2008).

4.  The criteria for a disability evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DCs 5256-5262 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's duty to notify and duty to assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2002.

Moreover, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case, because the Veteran has not asserted any prejudice.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The evidence of record contains the Veteran's post-service VA medical records.  With regard to the glaucoma issue, the Veteran's VA examination reports dated in December 2002, October 2006, July 2007, April 2009, and July 2010 are on file.  With regard to the left knee issue, the Veteran's VA examination reports dated in November 2002, October 2006, June 2007, April 2009, and July 2010 are on file.  With regard to the glaucoma issue, the October 2006 and July 2010 examination reports are fully adequate and contain sufficient information to decide the issue on appeal.  With regard to the left knee issue, the June 2007 and July 2010 VA examination reports obtained are fully adequate and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, the October 2006 and July 2010 glaucoma examination reports and the June 2007 and July 2010 knee examination reports contain the pertinent clinical findings relevant to the pertinent diagnostic codes.  The Board notes that these VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the October 2006 and July 2010 glaucoma examination reports and the June 2007 and July 2010 knee examination reports examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued (nor does the evidence show) any notice deficiency, or that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  

Increased Rating Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Glaucoma

Criteria & Analysis

The Veteran contends that his service-connected glaucoma is more disabling than currently evaluated.  The Veteran's glaucoma is assigned a 10 percent disability rating prior to June 26, 2007, a 20 percent disability rating from June 26, 2007 to July 26, 2010, and a 30 percent disability rating from July 27, 2010 under DC 6080.  

While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2011).  However, as the new criteria are only applicable to claims filed on or after December 10, 2008, and the Veteran's claim was pending prior to that time, the Board will only consider the criteria under the prior regulations set forth under 38 C.F.R. § 4.84a (2008). 

According to regulations for rating visual acuity (38 C.F.R. § 4.76), measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The provisions of 38 C.F.R. § 4.76a explain how ratings are assigned based on impairment of field vision, as follows: 

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. 

The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes. 

According to Table III, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees. 

Impairment of field of vision is evaluated pursuant to the criteria found in DC 6080.  Under DC 6080, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  38 C.F.R. § 4.84a, DC 6080.  

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100. 

Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Id. 

Under Note 1, a correct diagnosis reflecting disease or injury should be cited.  Id.  Under Note 2, demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less. 

The alternative ratings are to be employed when there is ratable defect of visual acuity, or a different impairment of the visual field in the other eye.  Concentric contraction resulting from demonstrable pathology to 5 degrees or less will be considered on parity with reduction of central visual acuity to 5/200 (1.5/60) or less for all purposes including entitlement under § 3.350(b)(2) of this chapter; not however, for the purpose of § 3.350(a) of this chapter.  Id.

The Veteran underwent a VA examination in December 2002.  He reported a history of high intraocular pressures with a diagnosis of glaucoma suspected treated with eyedrops in 2000 with latanoprost drops for several months.  He denied using eyedrops since service.  He stated that he had pressures that were so high that the ophthalmologist was alarmed, but he did not know what the pressures were, and there were no eye records to review at time of examination.  

Upon eye examination, there was a normal external exam.  Visual acuity was 20/15 with correction in both eyes.  The examiner diagnosed glaucoma suspect, left eye more than right eye.  The Veteran very likely had primary open-angle glaucoma and needed a baseline Humphry visual field testing.  

VA outpatient treatment records dated in January 2003 reflect that the Veteran's visual acuity in both eyes was 20/20.  In March 2003, August 2003,and November 2003, the Veteran's visual acuity in both eyes with correction was 20/15.  In September 2003, the Veteran's visual acuity in both eyes was 20/15.  In March 2004, the Veteran's visual acuity with correction in the right eye was 20/20- and was 20/20 easy in the left eye.  In August 2004, the Veteran's visual acuity with correction in the right eye was 20/20- and was 20/20 in the left eye.  In December 2004, the Veteran's visual acuity with correction was 20/15-1 in the right eye and 20/15 in the left eye.  A December 2004 addendum reflects that the Veteran's visual acuity was 20/20- in the right eye and 20/20 in the left eye.  

The Veteran underwent another VA examination in October 2006.  He reported history of normal pachy metry, Humphrey visual field changes and high cup-to-disc ratio in both eyes.  

The Veteran's vision with correction was 20/15 in the right eye and 20/20+2 in the left eye.  The left eye showed an average contraction to 54 degrees.  Nasal was 40 degrees.  Superonasal was 43 degrees.  Superior was 42 degrees.  Superotemporal was 55 degrees.  Temporally was 81 degrees.  Inferotemporal was 70 degrees.  Inferiorly was 50 degrees.  Inferonasal was 45 degrees.  The right eye showed an average contraction to 55 degrees.  Nasal was 43 degrees.  Superonasal was 44 degrees.  Superior was 43 degrees.  Superotemporal was 55 degrees.  Temporally was 70 degrees.  Inferotemporal was 74 degrees.  Inferiorly was 55 degrees.  Inferonasal was 50 degrees.  The examiner diagnosed presbyopia/refractive errors, as well as primary open angle glaucoma; the examiner noted that pressure increased since previous examination in 2004.  

VA outpatient treatment records dated in December 2006 reflect that the Veteran's visual acuity with correction was 20/20 in the right eye and 20/20+2 in the left eye.  In May 2007, the Veteran's visual acuity with correction was 20/25 in the right eye and 20/20 in the left eye.  

The Veteran underwent another VA examination in July 2007.  He reported pain, distorted vision and halos around bright lights.  He denied enlarged images.  He reported eye symptoms of redness, fatigue, painful, and very heavy.  He stated that his eye condition did not cause incapacitation.  He reported that treatment was Cosopt two times daily in both eyes, and Travatan once daily in both eyes.  He stated that functional impairment was loss of peripheral vision, increased eye pressure, change in glasses prescription, change in vision, and difficulty seeing at night due to lost peripheral vision.  

Upon physical examination, the eye examination was conducted with each pupil dilated.  Funduscopy examination showed increased cupping of the optic nerve.  Measurement of the intraocular pressure of the right and left eyes were 16.5 millimeters of mercury, which was within normal limits.  Keratoconus was not present.  The July 2007 VA examination report contains a Goldmann chart that is not usable for rating purposes.  Visual acuity examination revealed uncorrected far vision on the right as 20/200 and corrected it was 20/30.  The uncorrected near vision on the right was 20/60 and corrected it was 20/30.  The uncorrected far vision on the left was 20/400 and corrected it was 20/25.  The uncorrected near vision on the left was 20/30 and corrected it was 20/25.  The Veteran did not have diplopia.  The examiner diagnosed glaucoma.  Subjectively, there was a presumed history of glaucoma as stated by the Veteran.  Objectively, there was increased cupping of the optic nerve, mild constriction in visual field- left eye more than right eye.  

VA outpatient treatment records dated in October 2007 reflect that the Veteran's visual acuity with correction was 20/20 in the right eye and 20/20-1 in the left eye.  In March 2008, the Veteran's visual acuity with correction was 20/20 in both eyes.  In August 2008, the Veteran's visual acuity with correction was 20/25 in the right eye and 20/20-2 in the left eye.  In March 2009, the Veteran's vision with correction was 20/20 in both eyes.  

The Veteran underwent another VA examination in April 2009.  Visual acuity with correction was 20/20 in both eyes.  The Veteran was assessed with good best corrected visual acuity of 20/20 in both eyes with open angle glaucoma and no progression of visual field deficits in either eye.  

The Veteran underwent another VA examination on July 27, 2010.  He complained of blur with current glasses.  

Upon examination, the left eye showed an average contraction to 45 degrees.  Field of vision temporally was 60 degrees.  Down temporally was 58 degrees.  Field of vision down was 42 degrees.  Down nasally was 38 degrees.  Vision nasally was 45 degrees.  Up nasally was 40 degrees.  Field of vision up was 30 degrees.  Up temporally was 43 degrees.  The right eye showed an average contraction to 44 degrees.  Field of vision temporally was 62 degrees.  Vision down temporally was 60 degrees.  Field of vision down was 32 degrees.  Down nasally was 42 degrees.  Vision nasally was 38 degrees.  Up nasally was 45 degrees.  Field of vision up was 30 degrees.  Up temporally was 42 degrees.  The examiner noted that the Veteran had open angle glaucoma with visual field defects in both eyes as confirmed on his Humphrey visual field tests in March 2003, May 2007 and March 2009.  There has been no progression in the Veteran's visual field deficits in either eye from March 2003 to March 2009.  The VA examiner also noted that the Veteran underwent visual field tests in December 2005.  Whether or not the Veteran underwent visual field tests in December 2005, the claims file contains sufficient visual field testing, as noted above, to rate the Veteran's glaucoma disability.  Moreover, the VA examiner noted that there has been no progression in the Veteran's visual field deficits in either eye from March 2003 to March 2009.  

The results of the July 2010 Goldmann tests were charted, not enumerated.  But the results as charted are clear and unmistakable even to laypersons; thus, they may be interpreted by the Board.  Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) (noting that the Board may interpret results from a private audiometric graph if it felt it had the expertise); c.f. Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

Prior to June 26, 2007

Based upon the evidence of record, the Board finds that the Veteran meets the criteria for the next-higher rating under Diagnostic Code 6080.  Here, the October 2006 VA examination findings showed that the right eye had an average contraction to 55 degrees and the left eye had an average contraction to 54 degrees.  As such, a 20 percent rating is warranted for the period prior to June 26, 2007.  However, such findings do not warrant the next-higher 30 percent rating.  In order to warrant the next-higher 30 percent rating, the evidence must show a visual field loss of the temporal half bilaterally, concentric contraction of the visual field to 5 degrees unilaterally, or concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally.  There is no evidence of a visual field loss of the temporal half bilaterally, concentric contraction of the visual field to 5 degrees unilaterally, or concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally.  As noted above, the October 2006 VA examination findings showed that the right eye had an average contraction to 55 degrees and the left eye had an average contraction to 54 degrees.  As such, the next-higher 30 percent rating is not warranted.

From June 26, 2007 to July 26, 2010

Based upon the evidence of record, the Board finds that the Veteran does not meet the criteria for the next-higher rating under Diagnostic Code 6080.  In order to warrant the next-higher 30 percent rating, the evidence must show a visual field loss of the temporal half bilaterally, concentric contraction of the visual field to 5 degrees unilaterally, or concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally.  There is no evidence of a visual field loss of the temporal half bilaterally, concentric contraction of the visual field to 5 degrees unilaterally, or concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally.  As such, a higher rating is not warranted for the period from June 26, 2007 to July 26, 2010. 

From July 27, 2010

Based upon the evidence of record, the Board finds that an increased rating is not warranted for the Veteran's service-connected glaucoma for the period from July 27, 2010 under Diagnostic Codes 6080.  As noted above, concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation.  However, the July 27, 2010 VA examination findings reflect that the left eye showed an average contraction to 45 degrees and the right eye showed an average contraction to 44 degrees.  Therefore, a rating in excess of 30 percent is not warranted for the period from July 27, 2010.  

The Board acknowledges the Veteran's assertion that his service-connected glaucoma is worse than the assigned evaluations, but finds that the 20 percent evaluation prior to July 27, 2010 and the 30 percent evaluation from July 27, 2010 appropriately reflects the Veteran's symptoms, and there is no basis for a higher rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left Knee

Criteria & Analysis

The Veteran contends that his service connected left knee disability is more disabling than currently evaluated.  The RO granted service connection in February 2003 a left knee disability with an evaluation of 10 percent effective November 1, 2002 under DC 5257.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis).  The criteria for limitation of motion of the knee are found in 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is applied for moderate; and a 30 percent rating is applicable for severe.  The words slight, moderate and severe are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

In rating a service-connected knee disability, all applicable diagnostic codes must be considered to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

A February 2003 rating decision granted service connection for meniscal tear, status post arthroscopy, left knee, and assigned a 10 percent disability rating effective November 1, 2002 under Diagnostic Code 5257.  

The Veteran underwent a VA examination in November 2002.  He reported that he occasionally used a left knee brace.  He stated that he had increasing symptoms of giving way and increasing pain with standing.  

Upon physical examination, the Veteran walked with a mildly antalgic gait.  He lacked 5 degrees of full extension.  He had flexion to 115 degrees.  He had mild effusion.  He had tenderness to palpation along the medial patellofemoral articulation.  He had tenderness along the medial more than lateral joint lines.  He had minimal crepitation.  There was no instability on anterior posterior drawer or anterior Lachman's.  He had no varus or valgus instability.  The Veteran complained of discomfort with any stress testing of the knee.  X-ray evaluation was within normal limits.  The Veteran was assessed with history of meniscal tear, status post arthroscopy with moderate residual symptoms.  

VA outpatient treatment records dated in December 2003 reflect that the Veteran had intermittent left knee pain, worse with weight bearing and activities.  There was intermittent swelling.  The Veteran was assessed with chronic polyarthralgias, without much objective evidence of active inflammatory arthropathy.  On May 7, 2004, there was no joint swelling or edema.  The Veteran was assessed with knee arthritis.  On May 20, 2004, the Veteran reported morning stiffness and swelling that could last all day.  He stated that pain and swelling was intermittent, worse with weight bearing and activities.  In March 2005, there was no edema.  

The Veteran underwent another VA examination in October 2006.  He reported left knee instability at least once, maybe twice a month.  He stated that standing any length of time caused more pain and swelling in the knee.  He reported that he could not sit lengthy periods of time before he got knee pain.  He stated that Motrin helped some.  He reported flare-ups with increased symptoms and stiffness in weather changes.  He stated that he used a brace which helped.  He reported that he was unstable even with the brace on.  He stated that daily activities were affected primarily in limitation of walking.  He reported that he stopped doing yard work at home because of knee pain.  He stated that it was very difficult for him to climb any stairs.  He reported that at the end of the day, his knee was sore, and he had to elevate it.  He stated that his job worked around him and accommodated his knee problem, so there was not really much effect on employment.  

Upon physical examination, there was no tenderness or swelling around the patella.  There was tenderness in the medial joint line space.  He had no swelling.  There was no tenderness or swelling in the lateral aspect of the joint.  There was no Baker's cyst or tenderness in the posterior aspect of the joint.  The Veteran flexed to 140 degrees and extended to zero degrees.  Repeat flexion and extension of the knee was very tentative.  The Veteran anticipated pain; however, he fairly freely extended and flexed his knee.  Repeat flexion and extension of the knee produced no indication of increased pain, weakness, or fatigue.  Lateral and medial stress of the knee produced no indication of laxity of the lateral or medial collateral ligaments; however, medial stress on the knee produced pain in the medial joint line.  He had a negative anterior and posterior drawer sign, which indicated intact anterior and posterior cruciate ligaments.  He had a positive medial McMurray's sign.  He walked with no indication of a limp.  X-ray findings revealed no evidence of bone or joint abnormality.  The examiner diagnosed torn medial meniscus left knee.  

The Veteran underwent another VA examination in June 2007.  He reported weakness as compared to the right knee, stiffness so that he could not relax the knee fully and swelling when standing too long.  He denied heat, redness, giving way, lack of endurance, locking, fatigability, and dislocation.  He reported pain at the inside of the left knee.  He stated that localized pain occurred once a day and lasted for 5 hours.  He reported that the pain was aching and sharp in nature.  He stated that the pain was at level 8 of 10.  He reported that pain could be elicited by physical activity, came by itself, and was relieved by rest, Tramadol and Aleve.  He stated that he could function with medication at the time of pain.  He reported that half way through his shift his knee began to hurt.  He stated that he returned home directly after work to ice and rest the knee.  He denied incapacitation from his left knee condition.  He denied any prosthetic implants of the joint.  He stated that the functional impairment was that the Veteran could not do any heavy lifting that required bending the knee.  He reported that he had to limit standing.  

Upon physical examination, there were signs of tenderness and guarding of movement.  There were no signs of edema, effusion, weakness, redness, heat, abnormal movement and subluxation.  There was tenderness over the medial inferior aspect of the knee.  Guarding was noted on manipulation of the knee.  Flexion was to 100 degrees, with pain at 90 degrees.  Extension was to zero degrees, with pain at zero degrees.  Joint function was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance, incoordination and pain had the major functional impact, limiting the joint function by zero degrees.  Anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  The medial and lateral collateral ligaments stability test of the left knee was within normal limits.  The medial and lateral meniscus test of the left knee was within normal limits.  X-ray findings were within normal limits.  The examiner diagnosed status post left knee meniscal tear status post arthroscopy with scar.  The Veteran had to limit prolonged standing, walking, and limiting any heavy lifting.  The effect of the condition on the Veteran's daily activities was that the Veteran had to avoid any prolonged standing, walking, exercising, or heavy lifting.  

VA outpatient treatment records dated in July 2007 reflect that MRI findings revealed mild peritendinous edema about the lateral collateral ligament.  There was slightly abnormal signal of the lateral retinaculum, possible sprain.  Sequences obtained from multi planar MRI included sagittal T1, T2 and proton density; coronal T1 and proton density and axial proton density images.  Menisci, cruciate and collateral ligaments were intact.  Patella and quadriceps tendons were unremarkable.  There were no chondromalacia or marrow signal abnormalities.  The medial retinaculum was normal.  There were no soft tissue abnormalities.  

The Veteran underwent another VA examination in April 2009.  He reported pain and swelling in the knee.  He stated that there was pain with weight bearing.  He reported instability several times a week, but he did not fall.  He denied locking.  He denied flare-ups.  He stated that his knee brace helped.  He reported that daily activities affected were primarily in limiting his chores, recreational ability, and exercise.  He denied effect on employment.  

Upon physical examination, the left knee appeared anatomically normal.  There was no tenderness or swelling around the patella, or medial or lateral aspect of the joint.  The Veteran had no Baker's cyst or tenderness to the posterior aspect of the joint.  Flexion was to 140 degrees and extension was to zero degrees.  Repeat flexion and extension of the knee produced pain but no weakness or fatigue.  Lateral and medial stress of the knee showed no laxity of the lateral medial collateral ligaments.  There was a negative anterior posterior drawer sign, which indicated intact anterior and posterior cruciate ligaments.  There was a negative McMurray's sign.  The Veteran ambulated without appearance of a limp or pain.  X-ray findings revealed that the bones were well-aligned, no fracture was present, and the soft tissues were unremarkable.  There was no radiographic abnormality.  The examiner diagnosed status post meniscectomy of the left knee.  

The Veteran underwent another VA examination in July 2010.  He reported left knee pain.  He stated that the left knee swelled almost daily and popped a lot.  He reported an intermittent sense of giving way after prolonged standing.  He stated that he had a neoprene knee sleeve, which he wore at work and was of questionable benefit.  He denied flare-ups or incapacitating events.  He denied limitations working.  He stated that he did not run or participate in sports.  He reported that he tried to exercise, but was not regular with it due to limitations and time.  He denied subluxations or dislocations.  He denied further injury or surgery.  He stated that he used no other ambulatory aids.  He denied history of inflammatory arthritis or neoplasms.  

Upon physical examination, there were arthroscopic portal scars which were barely visible.  The scars were well healed, nontender, flat and not adherent to underlying tissue.  They were mildly hypopigmented.  There was no effusion.  The Veteran had quadriceps atrophy on the left compared to the right.  Motor function was 5 out of 5 in all muscle groups.  The knee was stable to varus and valgus stress testing both in extension and 30 degrees flexion.  There was negative Lachman test, anterior and posterior drawer test, and McMurray test.  There was no joint line tenderness.  There were no posterior masses.  The patella tracked in the midline.  Range of motion was zero to 135 degrees active, passive against resistance.  There was crepitus with range of motion but no pain, fatigue, weakness, or incoordination with repetitive motion.  X-ray findings of the left knee weightbearing showed bones were well aligned.  No fractures were present.  Soft tissues were unremarkable.  X-ray findings of the left knee were normal.  The examiner diagnosed status post arthroscopy of the left knee.  The Veteran had mild crepitus with range of motion, otherwise normal examination.  

Diagnostic Code 5256 pertains to ankylosis.  The evidence of record does not indicate that ankylosis exists, and the Veteran does not appear to contend that his left knee is ankylosed.  It is clear from the ranges of motion demonstrated on examination that the left knee is not ankylosed.  Consequently, a higher rating under Diagnostic Code 5256 is not warranted.

With respect to limitation of extension of the Veteran's left knee, a higher rating under Diagnostic Code 5261 is not warranted.  For example, the November 2002 VA examination report reflects that the Veteran lacked 5 degrees of full extension, which is a noncompensable range of motion under Diagnostic Code 5261.  

The Board has considered whether separate ratings could be assigned for limitation of flexion and extension that would result in a higher combined rating.  See VAOPGCPREC 9-2004.  Flexion has been limited to no less than 100 degrees, with pain at 90 degrees, which is a noncompensable range of motion under Diagnostic Code 5260, even when the Veteran's complaints of pain are considered.  

With regard to Diagnostic Code 5257, the Veteran has reported left knee instability on several occasions.  However, there is no persuasive evidence of moderate recurrent subluxation or lateral instability to warrant a rating in excess of 10 percent for the left knee.  For example, the Veteran reported left knee instability once or twice a month at the October 2006 VA examination.  Moreover, he denied giving way at the June 2007 VA examination, the medial and lateral collateral ligaments stability test of the left knee was within normal limits, and there were no signs of subluxation.  Additionally, although the Veteran reported instability several times a week at the April 2009 VA examination, he stated that he did not fall.  Finally, the Veteran reported an intermittent sense of giving way after prolonged standing at the July 2010 VA examination and denied subluxations.  Therefore, the Board is unable to find that a 20 percent rating is warranted under this Code.

With regard to Diagnostic Code 5258, there is no medical evidence of frequent episodes of joint effusion or locking.  For example, the November 2002 VA examination findings revealed mild effusion.  VA outpatient treatment records dated in December 2003 and on May 20, 2004 reflect intermittent swelling.  Moreover, on May 7, 2004, there was no joint swelling or edema and the October 2006 VA examination findings revealed no swelling around the patella, medial joint line space, and lateral aspect of the joint.  Additionally, the Veteran denied locking at the June 2007 VA examination and there was no sign of edema or effusion.  The Veteran again denied locking at the April 2009 VA examination and there was no swelling around the patella, or medial or lateral aspect of the joint.  Finally, although the Veteran reported left knee swelling almost daily at the July 2010 VA examination, the examination findings revealed no effusion.  Therefore, the Board is unable to find that a 20 percent rating is warranted under this Code.

With respect to Diagnostic Code 5262, there is no suggestion that the knee disorder involves impairment of the tibia and fibula, or that there otherwise is nonunion or malunion of the tibia or fibula.  A higher rating under Diagnostic Code 5262 is not warranted.

A 10 percent rating is not warranted under Diagnostic Codes 5003 or 5010, for arthritis with at least some limitation of motion but to a degree which would be noncompensable under a limitation-of-motion code, as there is no evidence of record showing arthritis established by X-rays findings in the Veteran's left knee.

The July 2010 VA examination report noted that there were arthroscopic portal scars which were barely visible.  The scars were well healed, nontender, flat and not adherent to underlying tissue.  They were mildly hypopigmented.  On this basis, entitlement to a separate evaluation for scars has been considered.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that separate evaluations are warranted where the symptomatology under various diagnostic codes is not duplicative or overlapping).  However, the scars on the Veteran's left knee were not noted to measure 13 centimeters or more in length, and were also not documented as unstable, painful, or manifested by any of the other qualifying characteristics such that a separate evaluation for scars is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2010).

DeLuca

As previously noted, when evaluating musculoskeletal disabilities on the basis of limitation of motion, functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is to be considered in the determination of the extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-07.  The Board notes that the Veteran has reported pain in the left knee.  The Board finds that the present rating takes into consideration the Veteran's complaints of knee pain.  For example, the June 2007 VA examination findings reflect that flexion was to 100 degrees, with pain at 90 degrees and extension was to zero degrees, with pain at zero degrees.  Thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.

In sum, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation in excess of 10 percent for his service-connected left knee disability.  The benefit sought on appeal is therefore denied.

Extraschedular Considerations

The Board has considered whether referral of the case for an extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is warranted.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The impairment from the Veteran's glaucoma directly corresponds to the schedular criteria.  Visual field impairment is specifically contemplated in the schedular rating criteria.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's glaucoma, and no referral for an extraschedular rating is required.  With regard to the left knee issue, the criteria contemplate showing of, for example, pain (including the severity), and limitation of motion.  In short, the rating criteria contemplate not only the Veteran's symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for a left knee disability is denied.

For the period from November 1, 2002 to June 25, 2007, entitlement to a disability rating of 20 percent (but no higher) is granted for glaucoma.  

For the period from June 26, 2007 to July 26, 2010, entitlement to a disability rating in excess of 20 percent for glaucoma is denied.

For the period beginning July 27, 2010, entitlement to a disability rating in excess of 30 percent for glaucoma is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


